Citation Nr: 1541701	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-32 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from February 1989 to May 1989.

This case comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In May 2015, the Veteran testified during a Board hearing at the RO.

In a December 2014 statement, the Veteran stated that he is unemployed due in part to a left shoulder disability.  Thus, the question of entitlement to a TDIU, due to service-connected disability, has been raised by the record and is part of the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


REMAND

The Veteran's claim was last readjudicated in a May 2010 statement of the case.  At that time, the claims file contained VA treatment records through October 2009.  In October 2014, VA treatment records from August 2011 through July 2014 were added to the claims file.  The Veteran was also provided a new VA examination in November 2014 and the report of that examination has been added to the claims file.  However, there has been no subsequent readjudication.  To ensure due process, a supplemental statement of the case must be issued.  38 C.F.R. § 19.31 (2015).

Further, there are gaps in the Veteran's VA treatment records from January 2008 to March 2009 and from October 2009 to August 2011.  At the hearing, the Veteran indicated that he has been receiving ongoing VA medical care, including monthly visits for medication and annual physical examinations.  To ensure a complete record, any outstanding VA treatment records should be obtained.  While on remand, any treatment records since July 2014 should also be obtained.

Lastly, the Veteran was examined by VA for a left shoulder disability in April 2010, over five years ago.  The last examination is too old to use in adjudicating the current rating for the left shoulder disability.  While the Veteran underwent a VA examination in November 2014, it was during a flare-up of symptoms and he was unable to perform range of motion testing due to pain and stiffness.  While that examination provides useful information, to properly adjudicate the claim for increase, another examination should be scheduled.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records from January 2008 to March 2009, from October 2009 to August 2011, and since July 2014.

2.  Then, schedule the Veteran for a VA examination to determine the severity of a left shoulder disability.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should set forth all objective findings, particularly the current severity of symptoms.  The examiner should discuss the impact of the left shoulder disability on the Veteran's ability to obtain and maintain employment.  The examiner should provide ranges of shoulder motion and should state whether there is any addition functional impairment due to painful motion, weakened motion, excess motion, fatigability, or incoordination.  A rationale for all opinions should be provided.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of the service-connected left shoulder disability.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disability.

3.  Then, readjudicate the claim, to include a claim for a TDIU, with consideration of all the evidence added to the claims file since the issuance of the May 2010 statement of the case.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

